Title: Thomas Jefferson to James P. Preston, 13 July 1818
From: Jefferson, Thomas
To: Preston, James Patton


          
            Sir
            Poplar Forest 
				  July 13. 18.
          
          I recieved in due time your Excellency’s letter of Mar. 18. covering the appointment with which you were pleased to honor me as one of the Commrs under the act concerning the University. meaning to accept the trust, it did not occur in the moment that I ought to say so, and to prevent any suspence which my silence might occasion in your mind on the subject. the reciept of your second favor of May 20. which after a long absence from home, found me here, first brought to my attention the culpable failure in duty which occasioned you the trouble of a second notification. entirely sensible of this inadvertence, I sollicit your Excellency’s pardon, with the assurance that it proceeded from absence of reflection solely. my high respect for yourself personally, as well as the sense of a duty omitted, call for this apology, with an  addition of the tardy assurance that I accept the appointment with which you have honored me, and will render under it every service in my power. with my regrets at this incident be pleased to accept the sincere expressions of my high consideration and esteem.
          Th: Jefferson
        